Citation Nr: 0937470	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  03-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinea cruris.

2.  Entitlement to service connection for tinea cruris.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for back disorder.

5.  Entitlement to service connection for disorders of the 
knees, hips, ankles, and wrists.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

7.  Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 2001 and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. 

Service connection for residuals of knee injuries and 
entitlement to non-service-connected pension are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO.


FINDINGS OF FACT

1.  In a December 1972-issued rating decision, the RO denied 
service connection for tinea cruris; the Veteran was informed 
of this decision but he did not appeal.

2.  Evidence added to the record since the December 1972 
rating decision is so significant that it must be considered 
to decide fairly the merits of claim.

3.  There is competent medical evidence tending to associate 
tinea cruris and tinea pedis with active military service.  

4.  There is competent medical evidence tending to associate 
lumbar degenerative disc disease and chronic lumbosacral 
strain to active military service.

5.  Medical evidence tending to associate bilateral wrist 
arthritis and/or degenerative joint disease with active 
service has not been submitted; arthritis was not manifested 
to a degree of 10 percent within a year of discharge from 
active service.  

6.  There is no competent medical evidence of a diagnosed 
disability of either hip.  

7.  There is no competent medical evidence of a diagnosed 
disability of the left ankle.  

8.  There is no competent medical evidence tending to 
associate right ankle ligamentous instability to active 
military service.

9.  The Veteran is not a combat Veteran.  

10.  There is competent medical evidence of a diagnosis of 
PTSD based on a non-combat stressor.  

11.  Service treatment records (STRs) and other official 
records tend to corroborate the PTSD stressor.





CONCLUSIONS OF LAW

1.  A December 1972-issued RO rating decision that denied 
service connection for tinea cruris, is final.  38 U.S.C.A. 
§ 4005 (c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

2.  New and material evidence sufficient to reopen the claim 
for service connection for tinea cruris has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Tinea cruris and tinea pedis were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

4.  Lumbar degenerative disc disease and chronic lumbosacral 
strain were incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  A disability of the hips, ankles, and wrists was not 
incurred in active service nor may it be presumed to have 
been incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).

6.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, proper notice was not provided prior to the 
initial June 2002 unfavorable rating decision.  However, 
since then, the case was remanded, proper notice was 
provided, and a supplemental statement of the case (SSOC) was 
issued in January 1009.  These actions have cured the timing 
defect.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, adequate notice was provided in December 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To the extent that the 
Board has reopened the finally decided service connection 
claim, VA's duty to notify and assist has been fulfilled.   

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
outpatient treatment records.  The claimant submitted private 
treatment records.  The claimant was afforded VA medical 
examinations.  Neither the claimant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

New and Material Evidence for Tinea Cruris 

In September 1972, the Veteran requested service connection 
for a fungus infection of the feet and a groin rash.  In 
December 1972, the RO denied service connection for tinea 
cruris.  The Veteran was notified of that action in a letter 
from the RO, but he did not appeal.  Thus, the rating 
decision became final.  38 U.S.C.A. § 4005 (c) (1970); 38 
C.F.R. §§3.104, 19.118, 19.153 (1972).  Pursuant to current 
38 U.S.C. §§ 5108 and 7105(c), when a claim has been 
disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156, 3.160.

38 C.F.R. § 3.156(a) applies to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
a claim for service connection for dermatophytosis (a broad 
range of fungal skin infections) was received in July 2000 
and that claim has been construed as an attempt to reopen a 
claim for service connection for tinea cruris, the claim was 
received prior to the effective date of the revision.  The 
claim must therefore be evaluated using the earlier-more 
liberal-version of the regulation, which states that new and 
material evidence is evidence that has not been previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant and that, by itself, 
or in connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the December 
1972 RO rating decision consists of service treatment records 
(STRs), an August 1971 VA hospital report, an October 1972 VA 
examination report, and the Veteran's original service 
connection claim, which he submitted in September 1972.  

The STRs include a November 1967 enlistment examination 
report and an accompanying report of medical history 
questionnaire dated in November 1967.  On the questionnaire, 
the Veteran checked "yes" to history of skin disorder.  On 
the examination report itself, the examiner noted that the 
skin and feet were normal; however, the examiner hand-
annotated on the questionnaire the phrase "has tinea a 
year."  Thus, it appears that the Veteran informed the 
examiner of a history of tinea.  

STRs dated in June 1970 note complaints of a rash in the 
groin area for which Tinactin(r) was prescribed.  A June 19, 
1970, STR notes that the rash was T. Cruris.  The report 
indicates that the Veteran feared entering the gas chamber 
with this rash.  

A September 1970 separation examination report notes that the 
skin and feet were normal.  On the accompanying medical 
history questionnaire, the Veteran checked "no" to history 
of skin diseases.  

In spite of a normal skin examination at separation, within 
10 months of discharge from active military service, VA 
hospitalized the Veteran for skin lesions.  An August 1971 VA 
hospital report noted complaints of intermittent foot and toe 
swelling, scaling, and dermatophytosis.  The Veteran had been 
self-medicating with a fungicide.  The examiner noted marked 
bilateral toe maceration and toe swelling.  Acetic acid 
compresses and antibiotics proved beneficial while 
hospitalized.  The diagnosis was dermatitis of the feet.  The 
Veteran was discharged on the 5th day of hospitalization to 
return to work.  

A September 1972 VA medical center report notes a recurrence 
of dermatitis of the feet.  An October 1972 VA examination 
report notes large lesions of the chest, groin, buttocks, and 
feet.  A special dermatology examination report conducted in 
October 1972 omits further mention of the large skin lesions 
of the chest and buttocks, but does focus on the feet and 
groin.  The report notes interdigital maceration and marked 
hyperhidrosis of the feet.  The soles of the feet were 
positive for fungi.  Old healed dermatitis was seen at the 
groin.  The diagnoses were tinea pedis, acute; and, probably 
tinea cruris, by history only.  In December 1972, the RO 
denied service connection for tinea cruris on the basis that 
it was not disabling at the time of examination.  

The Board must review the evidence submitted since the final 
December 1972-issued rating decision to determine whether any 
of it is new and material evidence, that is, whether it is 
neither cumulative nor redundant, whether it is so 
significant it should be considered to fairly evaluate the 
claim, or whether it results in a more complete record for 
evaluating the service connection claim.  

The evidence submitted since the December 1972 RO decision 
includes a September 2007 VA medical opinion.  This medical 
opinion is new because it had not been considered in the 
prior rating decision.  It is material because it provides 
two critical missing elements for service connection: (1) a 
current tinea cruris diagnosis; and, (2) a medical link to 
active military service.  Thus, the Board concludes that the 
newly submitted evidence is new and material and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The application to reopen 
the claim must therefore be granted.  38 U.S.C.A. § 5108; 
Manio, supra.


Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the Veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a Veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

Tinea Cruris and Tinea Pedis

During the enlistment examination, the examiner specifically 
found normal skin and feet.  Even though the Veteran might 
have reported a history of tinea during the examination, the 
examiner saw no tinea cruris or other skin abnormality or 
foot abnormality.  Because there is no medical evidence of a 
history of tinea, the doctor's notation of "has tinea a 
year" on the questionnaire, rather than on the examination 
report itself, appears to relate a history provided by the 
Veteran during the examination.  

According to § 3.304 (b) (1), where a history of preservice 
existence of a condition is recorded at the time of 
examination, it does not constitute a notation of such 
condition.  Because the enlistment examination does not note 
tinea, and because there is no other clear and unmistakable 
evidence of the pre-existence of tinea, the Veteran is 
presumed sound at entry into active military service.  

During active service, the onset of fungus infection is 
documented.  A June 19, 1970, STR notes that a rash was T. 
Cruris.  A September 1970 separation examination report notes 
that the skin and feet were normal.  

An August 1971 VA hospital report notes complaints of 
intermittent foot and toe swelling, scaling, and 
dermatophytosis.  The examiner saw marked bilateral toe 
maceration and toe swelling.  The diagnosis was dermatitis of 
the feet.  A September 1972 VA report notes a recurrence of 
dermatitis of the feet.  An October 1972 VA examination 
report notes that the examiner saw large lesions of the 
chest, groin, buttocks, and feet.  An October 1972 special 
dermatology examination report notes interdigital maceration 
and marked hyperhidrosis of the feet.  The soles of the feet 
were positive for fungi.  Old healed dermatitis was seen at 
the groin.  The diagnoses were tinea pedis, acute; and, 
probable tinea cruris, by history only. 

In February 2002, the Veteran testified before an RO hearing 
officer that he had no preexisting skin disorder.  He 
testified that a skin disorder arose during active service.  
He testified that he has always had a skin disorder since 
separation from active service. 

A February 2002 VA dermatology compensation examination 
report reflects that the examiner concluded, "Certainly the 
foot fungus that he had then and the foot fungus he has now 
is mostly likely the same type condition."  The examiner 
explained, "People who are prone to having foot fungus are 
prone to getting it back repeatedly."  The impression was 
tinea pedis, mild to moderate.  The examiner then expressed 
the view that tinea pedis was unrelated to the condition 
shown during active service. 

In July 2004, the Veteran testified before the undersigned 
Veterans Law Judge that his skin became severely infected 
during active service and that symptoms had recurred 
periodically since then.  

An April 2006 VA dermatology compensation examination report 
reflects a diagnosis of tinea pedis, the onset of which was 
in 1969.  It had been chronic and unremitting since then.  
The examiner then stated, confusingly, that the fungus was 
"not likely" related to the Veteran's active service.  

The April 2006 VA dermatology examiner also found tinea 
cruris "that started about the same time of the tinea pedis 
in the late 1960s."  Tinea cruris was not visible during the 
current examination, but it was manifested by pruritis.  The 
examiner offered an assessment of tinea cruris, well-
controlled with topical clotrimazole.  After having noted 
that tinea cruris began during active service, confusingly, 
the examiner found it "not likely" that tinea cruris was 
related to military service.  

In September 2007, a VA medical doctor reviewed the medical 
history and offered a medical opinion.  The doctor noted the 
effects of dampness and military clothing during active 
service and concluded, "Therefore, I feel that it is at 
least as likely as not that the patient's tinea cruris that 
was present in the exam of April 4, 2006, may be related to 
his service."  The doctor did not address the etiology of 
tinea pedis.  

There is ample medical evidence to conclude that it is at 
least as likely as not that the current tinea cruris is 
related to active military service.  The September 2007 
medical opinion arriving at this favorable conclusion appears 
to overrule the previous medical opinions.  This September 
2007 opinion is persuasive because it is based accurate 
history and is supported by a rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is accorded 
no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (medical opinion based upon inaccurate facts has no 
probative value). 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for tinea cruris will 
therefore be granted.

Concerning service connection for tinea pedis, the February 
2002 VA dermatology examiner offered a favorable nexus 
opinion, notwithstanding a negative conclusion.  The examiner 
explained, "Certainly the foot fungus that he had then and 
the foot fungus he has now is mostly likely the same type 
condition."  The examiner also stated "People who are prone 
to having foot fungus are prone to getting it back 
repeatedly."  An April 2006 VA dermatology examiner offered 
a similar opinion.  Because these statements tend to 
associate tinea pedis with active military service, the 
evidence for service connection is at least in relative 
equipoise.

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for tinea pedis will 
therefore be granted.

Residuals of a Back Injury

The Veteran's service personnel records reflect that he 
underwent rigorous Airborne training at Fort Benning, 
Georgia, in 1968.  He testified that on his second training 
jump, a parachute malfunction resulted in a hard parachute 
landing fall.  He testified that he was hospitalized and was 
then washed-back to a later airborne class in order to finish 
his training.  An Army certificate indicates that he 
graduated and earned the Parachutist Badge in May 1968.  He 
later testified that his memory was poor, but he recalled 
that the Army had twice sent him through the airborne course.  
His training and assignment record corroborates this 
recollection, as it reflects that he again completed basic 
airborne school in March 1969.  

The Veteran's STRs reflect treatment for complaints of back 
pains.  A March 1970 report notes two years of low back pain 
due to an old injury at jump school.  The impression was back 
strain.  A September 1970 orthopedic consultation report 
notes that an X-ray was normal.  A September 1970 separation 
examination report notes that the spine was normal, although 
the examiner offered a diagnosis of chronic low back strain, 
by history.  On an accompanying medical history 
questionnaire, the Veteran checked "yes" to back trouble. 

In September 1972, VA X-rays showed extensive changes of 
degenerative disc disease at the L5-S1 region with a vacuum 
disk phenomenon.  Marked narrowing of the disc space, 
extensive sclerosis of both end plates, and hypertrophic 
spurring were seen.  Sclerosis of the apophyseal joints was 
shown.  The impression was extensive changes of degenerative 
disc disease, L5-S1, as described.

An October 1972 VA examination report notes, in stark 
contrast to the above X-ray report, that the musculoskeletal 
system was entirely normal.  There was full range of motion 
of the back in all planes.  

The Veteran first requested service connection for residuals 
of a back injury in July 2000.  He reported injury to his 
back when his parachute malfunctioned, with subsequent 
hospitalization.  

A February 2002 VA orthopedic compensation examination report 
reflects that the examiner reviewed the claims files and 
history of a jump school injury in 1968.  With respect to the 
back, the examiner set forth at the beginning of the report, 
"Current disability found, onset military service."  X-rays 
showed minimal spurring at L3-L5.  The diagnoses were 
postural lumbosacral strain, recurrent; and, degenerative 
discopathy, lower lumbar.  The examining physician noted, in 
contrast to her/his initial opinion mentioned above, that 
there was a lack of continuity of persistent low back 
symptoms with which to link the current back disability to 
military service.  

In February 2002, the Veteran testified before an RO hearing 
officer that he was injured in jump school and that he had a 
cast on his leg for a while.  He testified that he received 
post-service treatment for the knees and hips.  

The RO obtained an October 1998 private medical report from 
D. Watson, M.D., indicating that the Veteran reported being 
struck by a car in September 1998.  He was struck in the left 
hip area and since then had tingling in the left hand and 
foot.  The doctor noted that the Veteran reported previous 
injury to the back and left hip in March 1998, while chasing 
a dog.  On examination, no back abnormality was mentioned.  

In July 2004, the Veteran testified before the undersigned 
Veterans Law Judge that he injured his back in a parachute 
landing fall.  He recalled being transported to the hospital 
after the injury.  

Because the Veteran's separation examination report notes 
that he acquired "chronic" low back strain during active 
service, because his STRs also note a history of low back 
pain since jump school, because his participation in Airborne 
training is documented, because September 1972 VA X-rays 
showed "extensive" changes of degenerative disc disease, 
L5-S1, and because the February 2002 VA examination report 
links the current back disability to active service, any 
remaining doubt arising from conflicting evidence and medical 
opinions is resolved in favor of the Veteran.  After 
considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for lumbar degenerative 
disc disease and chronic lumbosacral strain will therefore be 
granted.

Wrists

The STRs do not mention a wrist-related complaint or 
abnormality.  A September 1970 separation examination report 
notes that the extremities were normal.  An October 1972 VA 
examination report notes that the musculoskeletal system was 
entirely normal.  There was full range of motion of all 
extremities in all planes.  

July 2001 and October 2001 VA outpatient treatment reports 
note a complaint of right wrist pain since the 1960s after a 
parachute landing fall.  The October 2001 report notes that 
X-rays showed a Grade 3 SLAC (scapholunate advanced collapse) 
wrist with increased scapholunate interval.  Wrist fusion was 
considered.  February 2002 X-rays of the right wrist showed 
possible ligamentous injury, some new bone formation, and 
arthritic changes.  In January 2002, an assessment of right 
wrist instability was offered.  

A February 2002 VA orthopedic compensation examination report 
reflects that the examiner reviewed the claim file and 
history of a jump school injury in 1968.  The Veteran 
reported pain on use of the right hand and right wrist.  The 
relevant diagnosis was right wrist intercarpal ligamentous 
instability with degenerative arthritis.  The examining 
physician noted a lack of continuity of persistent symptoms 
with which to link active military service to the wrist.  

In February 2002, the Veteran testified before an RO hearing 
officer that he was injured in jump school.  

In August 2003, a VA therapist expressed the view that the 
right wrist SLAC injury was probably caused by the parachute 
landing fall.  No rationale was offered, however.  

In July 2004, the Veteran testified before the undersigned 
Veterans Law Judge that he has had constant wrist pains since 
the injury.  He testified that he did not seek treatment for 
these pains because he was received poorly in the past by 
medical personnel.  

In October 2006, a VA physician noted bilateral wrist 
degenerative joint disease.  

No wrist injury or disability was shown during active service 
or for several decades after active service.  Wrist joint 
arthritis was not shown until decades after active service.  
Although the Veteran testified as to continuous bilateral 
wrist pains dating back to active service, this is 
controverted by his separation examination report and medical 
questionnaire and also by an October 1972 VA examination 
report wherein he denied such symptoms.  Because medical 
evidence disproves the Veteran's testimony concerning 
symptoms dating back to active service, that testimony is 
unreliable.  The February 2002 VA examiner found no basis to 
link any current wrist disorder to active service based on a 
lack of continuity of symptoms.  This opinion is persuasive 
because it is based on essentially correct facts.  No medical 
evidence tending to relate a current wrist disorder to active 
service or tending to show a disabling arthritis within year 
of separation has been submitted.

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because the determination involves an etiology 
question that only medical experts may address and his report 
of continuous symptoms is controverted by his earlier denial 
of such symptoms.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for a bilateral wrist 
disability is therefore denied. 

Hips 

The medical evidence reflects that the hips are normal.  No 
disability of either hip has been found.  In the absence of 
medical evidence of a current disability, the claim for 
service connection for a claimed hip condition is not 
plausible.  The Court has specifically disallowed service 
connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim for service connection for a bilateral hip 
disability.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  

Ankles 

No ankle-related complaint is noted in the STRs.  A September 
1970 separation examination report notes that the extremities 
were normal.  An October 1972 VA examination report notes 
that the musculoskeletal system was normal.  There was full 
range of motion of all extremities in all planes.  

A February 2002 VA orthopedic compensation examination report 
reflects that the Veteran reported right ankle pain and right 
ankle instability.  X-rays showed normal ankle joints.  The 
relevant diagnoses were right ankle ligamentous instability 
by history; and, normal left ankle.  The physician noted a 
lack of continuity of persistent symptoms with which to link 
active military service to the right ankle.  

In February 2002, the Veteran testified before an RO hearing 
officer that he was injured in jump school and that he had 
fractured a leg.  

In July 2004, the Veteran testified before the undersigned 
Veterans Law Judge that he was injured in a parachute landing 
fall and has had constant ankle pains since then.  He 
testified as to why he did not seek treatment for these pains 
in the past.  

No ankle injury was shown or alleged during active service or 
for several decades after active service.  Although the 
Veteran testified as to continuous bilateral ankle pains 
dating back to active service, this is controverted by his 
separation examination report and medical questionnaire and 
also by an October 1972 VA examination report wherein he 
denied such symptoms.  The medical evidence therefore 
contradicts the Veteran's testimony concerning symptoms 
dating back to active service.  The February 2002 VA examiner 
found no basis to link right ankle ligamentous instability to 
active service based on a lack of continuity of symptoms.  
This opinion is persuasive because it is based on essentially 
correct facts.  No medical evidence tending to relate a 
current right ankle disorder to active service has been 
submitted.

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because the determination involves an etiology 
question that only medical experts may address and his report 
of continuous symptoms is controverted by his earlier denial 
of such symptoms.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim for service connection for the right ankle.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  Service connection for a right ankle disability is 
therefore denied. 

With respect to the left ankle, the medical evidence reflects 
that it is normal.  No left ankle disability is shown.  In 
the absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer, supra.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim for service connection for a left ankle 
disability.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  



PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2008); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The STRs reflect that the Veteran was administratively 
discharged from active service due to passive-aggressive 
personality.  

In February 2002, a VA psychiatrist examined the Veteran and 
offered an Axis I diagnosis of PTSD.  The claimed stressor 
was a parachute malfunction resulting in a hard parachute 
landing fall in 1968 while at Airborne training at Fort 
Benning.  

The Veteran's service personnel records reflect that he 
completed the Airborne Course at Fort Benning in May 1968.  
His STRs simply note chronic low back pains following an 
injury at jump school.  Efforts to obtain additional 
verification of the claimed stressor have been fruitless.  

Lack of additional corroboration of a claimed parachute 
malfunction is not necessary, however.  The fact that an 
injury did occur at jump school is mentioned in the STRs, 
and, with the benefit of the doubt doctrine, this STR is 
sufficient to corroborate the claimed stressor.  

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Court reversed the Board's denial of service connection for 
PTSD where the Board had found that the claimed PTSD stressor 
remained unconfirmed.  Although the Veteran had submitted 
evidence, he was unable to prove he was present at the 
stressful event.  The Court pointed out that corroboration of 
every detail of a stressor under such circumstances is not 
necessary.  Also see Suozzi v. Brown, 10 Vet. App. 307 
(1997).  Because the STR notes a back injury from jump 
school, the Board needs no other corroboration of the 
incident.  The Board finds, therefore, that a diagnosis of 
PTSD based on a verified non-combat stressor has been 
offered.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for PTSD must therefore be 
granted.  


ORDER

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for tinea cruris must be granted.  

Service connection for tinea cruris and tinea pedis is 
granted. 

Service connection for lumbar degenerative disc disease and 
chronic lumbosacral strain is granted.  

Service connection for a bilateral wrist disability, 
bilateral hip disability, and a bilateral ankle disability is 
denied.  

Service connection for PTSD is granted.


REMAND

Knees

A February 2002 VA orthopedic compensation examination report 
reflects that the knee diagnosis was bilateral chondromalacia 
patellae.  The examining physician noted a lack of continuity 
of symptoms with which to link chondromalacia patella to 
active military service.  Since then, however, evidence of 
additional knee disorders has been submitted. 

In November 2006, a VA physician noted that the right knee 
was visibly swollen and tender.  The left knee was markedly 
tender.  The assessments were effusion of the right knee of 
undetermined etiology; mild degenerative joint disease of 
both knees; and, tear of the medial meniscus, left knee.  

A January 2007 VA magnetic resonance imaging (MRI) study 
shows left knee degenerated cartilage, old partial tear of 
the posterior cruciate ligament, and a bucket handle tear of 
the left medial meniscus.  The MRI showed right knee medial 
meniscus tear, para meniscal cyst, partial tear of the 
popliteus tendon, and small joint effusion.  

No medical professional has addressed whether these knee 
disorders are related to active service.  VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion where such is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Pension

On November 28, 2006, the RO issued an SOC addressing 
entitlement to pension.  The Veteran was informed that he 
must file an appeal within 60 days of that SOC.  On January 
16, 2007, VA received correspondence from the Veteran.  The 
correspondence reflects that the Veteran desires a hearing 
before an RO hearing officer and that he desires that his 
testimony be considered by the Board.  Thus, although he did 
not submit a VA Form 9, Substantive Appeal, he has timely 
filed correspondence containing the necessary information 
(desire to continue the appeal to the Board and a desire for 
a hearing) within the 60 days allotted to perfect the appeal.  
38 C.F.R. §§ 20.202, 20.302.  Moreover, because the Veteran 
has timely requested a hearing, he must be accorded one.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The Veteran should be scheduled for 
an RO hearing following the usual 
procedures before a Decision Review 
Officer.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an orthopedic 
examination by an appropriate specialist.  
All indicates tests and studies should be 
undertaken.  The claims file should be 
made available to the physician for 
review of the pertinent evidence.  The 
physician should elicit a complete 
history of any knee trauma from the 
Veteran, and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the knees?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim for service connection for the 
knees and the pension claim.  If the 
benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to report for examination, without good 
cause, may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2009).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


